Citation Nr: 0808619	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-13 971	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether the 
claim should be granted.

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina that denied 
entitlement to service connection for a depressive disorder, 
unspecified (claimed as a mental disorder).  After the 
veteran's notice of disagreement the RO issued a statement of 
the case on the issue of whether new and material evidence 
had been received to reopen a coma for service connection for 
PTSD, also claimed as mental disturbance.

The RO issued an unappealed decision in November 1996, in 
which it denied entitlement to service connection for PTSD.  
The veteran was advised that PTSD was the only disability for 
which service connection was being denied.  This decision 
could not serve as a final decision with regard to a 
psychiatric disability other than PTSD.  Best v. Brown, 10 
Vet App 322 (1997).  Moreover, a claim based on new diagnosis 
is a new claim, and is adjudicated without regard to prior 
denials that did not consider that diagnosis.  Ephraim v. 
Brown, 82 F.3d 399 (Fed.Cir. 1996).  At the time of the 
denial the record contained diagnoses of schizoaffective 
disorder.  Subsequent to the denial the veteran has received 
a diagnosis of dysthymic disorder.  Hence the claim for 
service connection for a psychiatric disability other than 
PTSD must be decided without regard to the prior denial of 
service connection for PTSD.

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, before reaching the merits of the service 
connection claim.



FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for PTSD was denied in an unappealed November 1996 rating 
decision.

2.  The evidence received since the November 1996 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim.

3.  The veteran does not have PTSD.

4.  A psychiatric disability other than PTSD originated 
during active duty service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  PTSD was not incurred as a result of active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).  

3.  A psychiatric disability other than PTSD was incurred in 
active service.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The veteran received the required notice in letters sent by 
the RO in July 2004 and March 2006.  There was a timing 
deficiency with some this notice because it was sent after 
the initial adjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing 
deficiency was cured by readjudication of the claim in an 
October 2007 supplemental statement of the case.  Id.

VA has complied with its duties to assist the veteran with 
the development of his claim under the VCAA.  There are no 
reported records that remain outstanding.  The Board is 
relying on the results of a VA psychiatric examination to 
grant service connection for a psychiatric disability other 
than PTSD.

The evidence currently of record is sufficient to 
substantiate the veteran's application to reopen his claim 
for entitlement to service connection for a psychiatric 
disorder, to include PTSD, and to grant service connection 
for a psychiatric condition other than PTSD.  Therefore, no 
further development of the record is required with respect to 
these matters.

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The veteran was denied entitlement to service connection for 
PTSD in an unappealed rating decision in November 1996 based 
on the RO's determination that the record did not contain a 
valid clinical diagnosis of PTSD.  The subsequently received 
evidence includes records of outpatient mental health 
treatment at the VA Medical Center (VAMC) noting diagnoses of 
PTSD and other psychiatric conditions, and statements from 
the veteran and his wife that his mental problems began 
during active duty service.   This medical evidence of PTSD 
and the veteran's wife's statement noting that his mental 
problems were first observed following his return from active 
duty are clearly new and material and reopening of the claim 
is in order. 

Reopened Claim

The RO has adjudicated the veteran's claim for service 
connection on the merits after finding new and material 
evidence.  There is, therefore, no prejudice in the Board's 
consideration of the claim on its merits.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. This rule was 
subsequently codified at 38 C.F.R. § 3.304(f).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

PTSD

The veteran contends that he incurred a psychiatric 
condition, to include PTSD, during active duty service in 
Vietnam as a result of noncombat-related stressors.  As noted 
above, entitlement to service connection for PTSD is based on 
three criteria, first of which is the presence of medical 
evidence diagnosing the condition.  38 C.F.R. § 3.304(f).  
Service connection for other psychiatric conditions requires 
evidence showing that a current disorder was incurred in or 
aggravated by active military service.  38 C.F.R. § 3.303(a).  

Service treatment records are negative for evidence of PTSD 
or any other psychiatric disorder.  The examination for 
separation from service in February 1971 shows that the 
veteran was found to be psychiatrically normal. 

An initial question is whether the veteran currently has 
PTSD.  Records of treatment at a VAMC that list PTSD as a 
condition for which he was being treated.  In a December 1995 
VA general medical examination that listed PTSD as a 
diagnosis.  The VAMC reports of PTSD were rendered without 
review of the veteran's claims folders or service treatment 
records and were based on the veteran's reported history 
without any discussion as to how the veteran met the criteria 
for a diagnosis of PTSD.  The failure to consider this 
evidence is significant given the veteran's normal 
psychiatric examination at separation from active duty 
service records and his long history of mental health 
treatment for other conditions.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).  

The record also contains the opinion of the January 1996 VA 
psychiatric examiner who diagnosed schizo-affective disorder.  
The Board finds that this opinion and diagnosis is more 
probative than that of the December 1995 VA general medical 
examiner as it was rendered in association with a psychiatric 
examination that elicited a complete mental health history of 
the veteran.  In contrast, the December 1995 VA examination 
was for general medical purposes, and the diagnosis of PTSD 
was based solely on the veteran's reported history of this 
condition.  

Also weighing against a finding of current PTSD are findings 
on examinations for the Social Security Administration that 
concluded the veteran had psychiatric disabilities other than 
PTSD.  Further, the VA treatment records show that the 
reports of PTSD are interspersed with findings of major 
depression and dysthymia.  

The most detailed psychiatric evaluations have not yielded a 
finding of PTSD.  The Board finds that the most probative 
medical evidence does not support the veteran's claim that he 
has PTSD and the preponderance of the medical evidence of 
record does not support a grant of service connection for 
this condition.


Psychiatric Disability Other Than PTSD

The post-service medical evidence of record shows that the 
veteran has undergone numerous hospitalizations for 
psychiatric conditions, beginning in March 1989.  Since that 
time, he has consistently undergone mental health treatment 
for schizo-affective disorder, major depression, and paranoid 
personality disorder.  Personality disorders are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).

In January 1996, the veteran was provided a VA psychiatric 
examination.  The examiner diagnosed schizo-affective 
disorder and found that the veteran's psychiatric 
difficulties "obviously dated back to his military 
service."  The examiner found that the veteran's psychiatric 
problems were related to his active duty service, but had 
been attributed to other causes because of his drinking.  

The record also contains a January 2004 statement from the 
veteran's wife noting that upon his return from service, she 
had noticed changes in his behavior.  As noted above, lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  See Layno, 6 
Vet. App. 465 (1994).  The veteran's wife is therefore 
competent to state when the veteran first manifested symptoms 
of his mental illness dating from service.

As the record contains both lay and medical evidence linking 
the veteran's current non-PTSD psychiatric disorder to his 
active duty service, the Board is satisfied that the 
requirements for service connection have been met.  The 
psychiatric disability has been variously diagnosed, but the 
only competent opinions are to the effect that the 
disability, regardless of its diagnosis was incurred in 
service.  The evidence is in favor of the grant of service 
connection.


ORDER

New and material evidence has been received, the claim for 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, is reopened.  

Entitlement to service connection for PTSD is denied.

Entitlement to a service connection for a psychiatric 
condition other than PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


